Order filed, October 2, 2019.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00554-CV
                                 ____________

              DENRICK POPE AND DENISE POPE, Appellant

                                            V.

                         CROCKETT COURT, Appellee


                    On Appeal from the County Court No. 3
                            Galveston County, Texas
                      Trial Court Cause No. CV-0084007


                                     ORDER

      The reporter’s record in this case was due September 2, 2019. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Amri Davidson, the court reporter, to file the record in this appeal
within 15 days of the date of this order.


                                  PER CURIAM